DETAILED CORRESPONDENCE
Summary
This Office Correspondence based upon an internal Office Quality Review of the Notice of Allowance mailed on 25 November 2020, regarding the Honeywell International Inc. application.

Claims 1 and 3-15 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The indicated allowability of claims 1 and 3-15 is withdrawn in view of the newly discovered reference(s) to Ma, et al. (US 2012/0192413 A1) and Viasnoff, et al. (US 2016/0214107 A1).  Rejections based on the newly cited reference(s) follow.

Claim Interpretation
As to instant claim 8, while the preamble recites a microelectromechanical system (MEMS) electrochemical sensor, the body of claim does not specifically limit the device to be a microelectromechanical system (MEMS) electrochemical sensor.  Therefore, a reference that teaches the recited limitations and would be capable of functioning as a MEMS electrochemical sensor would read upon instant claim 8.

As to instant claim 11, while the preamble recites a microelectromechanical system (MEMS) electrochemical sensor, the body of claim does not specifically limit the device to be a microelectromechanical system (MEMS) electrochemical sensor.  Therefore, a reference that teaches the recited limitations and would be capable of functioning as a MEMS electrochemical sensor would read upon instant claim 11.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by a US Patent Application Publication to Ma, et al. (US 2012/0192413 A1; hereinafter, “Ma”).

Regarding claim 8, Ma discloses a glass core substrate for an integrated circuit (IC) device, where conductors extend through the glass core, and one or more of the conductors may be electrically coupled with the build-up structures disposed over the glass core (Abstract; wherein said device disclosed by Ma would be capable of functioning as a microelectromechanical system (MEMS) electrochemical sensor).  Ma teaches a substrate 810 (Fig. 8A-B) comprising a 820 (Fig. 8A-B) which is capable of cutting an electrode into separate electrodes. 

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by a US Patent Application Publication to Viasnoff, et al. (US 2016/0214107 A1; hereinafter, “Viasnoff”).

Regarding claim 11, Viasnoff discloses the fabrication of Optical Micro Electro-Mechanical Systems (MOEMS; [0112]) to realize a sample holding device for use in transverse illumination of a sample or sub-components of a sample (claim 1; wherein said device of Viasnoff would be capable of functioning as a microelectromechanical system (MEMS) electrochemical sensor).  Viasnoff teaches a substrate (silicon wafer, see Fig. 3A) comprising a surface and a ridge (outer edges of silicon wafer) extending along the perimeter of the surface of the substrate, wherein the ridge is tapered (outer edges have angled side walls seen in Fig. 3A) and would be capable of cutting an electrolyte.

Allowable Subject Matter
Claims 1 and 3-7 are allowed.

Claims 9, 10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  The previously cited LaConti reference (US 4,820,386) is the closest prior art to the pending claims.
Each of independent claims 1 and 5 recite methods for depositing an electrode and an electrolyte on a MEMS electrochemical sensor including providing a blade on a surface of a substrate configured to cut the electrolyte. LaConti does not provide a blade, as required by these claims.  Therefore, each of independent claims 1 and 5, and their dependent claims are allowable over the prior art.
Claim 9 recites a ridge extended along the perimeter of the surface of the substrate.  However, the Ma references does not teach or suggest such a ridge; therefore, claim 9 and its dependent claim 10, would be allowable over the prior art.
Claim 12 recites a blade configured to cut an electrode into separate electrodes.  However, the Viasnoff reference does not disclose an element that corresponds to a blade that would be capable of cutting an electrode; therefore, claim 12 and its dependent claims 13-15, would be allowable over the prior art.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet 
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
3 March 2021